Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED, by and for the respective parties, subject to the approval of the court, that at the time of exportation of the watch-cases involved in the above appeals, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at Swiss francs 2.90 each, less 5%, plus packing.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, for merchandise such or similar to that involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the watchcases here involved, and that such value was Swiss francs 2.90 each, less 5 per centum, plus packing.
Judgment will be entered accordingly.